Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8, 12, 14-17 and 19-20anticipated by Chang et al. (US 2015/0303299).
Regarding claim 1, Chang et al. teach a semiconductor device (semiconductor device; Abstract) comprising: a first fin (a center portion of 102 and 204 above a horizontal surface of 204; see Fig. 4B below, [0020, 0025]) over a substrate (101; see Fig. 4B below, [0021]), wherein the first fin (a center portion of 102 and 204) comprises: a top surface (the top horizontal surface of 204) parallel with the substrate (101); a first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column; see Fig. 4B below, [0025]) extending from the top surface (the top horizontal surface of 204) towards the substrate (101); a first material (a portion of 204 on the right sidewall of the center 102 column; see Fig. 4B below, [0025]) immediately adjacent and in physical contact with the first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column; see Fig. 4B below), the first material (a portion of 204 on the right sidewall of the center 102 column) extending from the top surface (the top horizontal surface of 204) towards the substrate (101; see Fig. 4B below), wherein each chemical element (Mo and S of MoS2, a material of 204; [0028]) within the first material (a portion of 204 on the right sidewall of the center 102 column) is also within the first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column); and a first gate dielectric (306; see Fig. 4B below, [0031]) adjacent to the first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column).

    PNG
    media_image1.png
    339
    451
    media_image1.png
    Greyscale
[AltContent: textbox (First fin)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (First material)][AltContent: textbox (First transition metal dichalcogenide material metal )][AltContent: textbox (Second transition metal dichalcogenide material metal )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 4B of Chang et al. showing the first fin of a portion of 102 and 204 above a dash line, as well as a first material, a first transition metal dichalcogenide material metal, a second transition metal dichalcogenide material enclosed by the dotted lines.
Regarding claim 2, Chang et al. teach the semiconductor device of claim 1, further comprising a hard mask (410, which can be a hard mask; Figs. 4A and 4B, [0033]) adjacent to the top surface (the top horizontal surface of 204) of the first fin (a center portion of 102 and 204).
Regarding claim 3, Chang et al. teach the semiconductor device of claim 1, further comprising a second transition metal dichalcogenide material (a portion of 204 on the right sidewall of the center 102 column; see Fig. 4B above, [0025]) extending from the top surface (the top horizontal surface of 204) towards the substrate (101), the second transition metal dichalcogenide material (a portion of 204 on the right sidewall of the center 102 column) being located on an opposite side of the first fin (a center portion of 102 and 204) from the first 
Regarding claim 5, Chang et al. teach the semiconductor device of claim 1, further comprising a second fin (the right 102 column; see Fig. 4B above) adjacent to the first fin (a center portion of 102 and 204), wherein the first gate dielectric (306) extends over the second fin (the right 102 column).
Regarding claim 6, Chang et al. teach the semiconductor device of claim 5, further comprising a third fin (the left 102 column; see Fig. 4B above) adjacent to the second fin (the right 102 column), wherein the first gate dielectric (306) extends over the third fin (the left 102 column).
Regarding claim 8, Chang et al. teach a semiconductor device (semiconductor device; Abstract) comprising: a first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column; Fig. 11B, [0025]) extending upwards from a substrate (101; Fig. 11B, [0021]); a second transition metal dichalcogenide material (a portion of 204 on the right sidewall of the center 102 column; Fig. 11B, [0025]) extending upwards from the substrate (101), wherein the first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column) and the second transition metal dichalcogenide material (a portion of 204 on the right sidewall of the center 102 column) are opposite sidewalls of a fin (the center stack of 204/102/204 in Fig. 11B; [0020, 0025]), the fin (the center stack of 204/102/204 in Fig. 11B) comprising a first portion (a portion of 102; Fig. 11B, [0020]) being a different material (silicon oxide; [0021]) from the first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column) and the second transition metal dichalcogenide material (a portion of 204 on the right sidewall of the center 102 column; 204 can 
Regarding claim 12, Chang et al. teach the semiconductor device of claim 8, further comprising a second fin (the right 102 column; Fig. 11B), the gate dielectric (306) extending continuously over the second fin (the right 102 column).
Regarding claim 14, Chang et al. teach the semiconductor device of claim 8, further comprising a hard mask (416a and 416b, which can be a hard mask; [0056]) located between a portion of the gate dielectric (306) and the fin (the center 102 column).
Regarding claim 15, Chang et al. teach a semiconductor device (semiconductor device; Abstract) comprising: a first fin (the portion of 204 on the right sidewall of the center 102 column; Fig. 11B, [0025]) over a substrate (101; Fig. 11B, [0021]), wherein the first fin (the portion of 204 on the right sidewall of the center 102 column) comprises a top surface (the top horizontal surface) parallel with the substrate (101) and a first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column; Fig. 11B, [0025]) located along (parallel to) a first sidewall of the first fin (the left sidewall of the portion of 204 on the right sidewall of the center 102 column); and a first gate dielectric (306; Fig. 11B, [0031]) located over the top surface (the top horizontal surface of the portion of 204 on the right sidewall of the center 102 column) and adjacent to the first transition metal dichalcogenide material (a 
Regarding claim 16, Chang et al. teach the semiconductor device of claim 15, wherein the first fin (the portion of 204 on the right sidewall of the center 102 column) further comprises a non-transition metal dichalcogenide material (Mo; [0028]), and wherein the chemical element (one of the chemical element within the first fin, i.e. the portion of 204 on the right sidewall of the center 102 column) is molybdenum (Mo; [0028]).
Regarding claim 17, Chang et al. teach the semiconductor device of claim 16, further comprising a second transition metal dichalcogenide material (a portion of 204 on the left sidewall of the right 102 column; Fig. 11B, [0025]) along (parallel to) a second sidewall of the first fin (the right sidewall of the portion of 204 on the right sidewall of the center 102 column; see Fig. 11B).
Regarding claim 19, Chang et al. teach the semiconductor device of claim 15, further comprising a second fin (the right 102 column; Fig. 11B) adjacent to the first fin (the portion of 204 on the right sidewall of the center 102 column), wherein the first gate dielectric (306) extends over the second fin (the right 102 column).
Regarding claim 20, Chang et al. teach the semiconductor device of claim 19, further comprising a second gate dielectric (306; Fig. 11B, [0031]) extending over the first fin (the portion of 204 on the right sidewall of the center 102 column) and the second fin (the right 102 column).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. as applied to claim 1 above, and further in view of Patel et al. (US 2016/0380102).
Regarding claim 7, Chang et al. teach wherein the first transition metal dichalcogenide material (a portion of 204 on the left sidewall of the center 102 column) has a sidewall (see Fig. 4B).
Chang et al. do not teach a sidewall that is sloped with respect to the top surface of the first fin.
In the same field of endeavor of semiconductor manufacturing, Patel et al. teach the sidewalls of a transistor structure can be sloped with respect to the top surface of fin (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Chang et al. and Patel et al. and to have a sloped sidewall as taught by Patel et al., because Chang et al. teach a transistor structure ([0002]) and Patel et al. teach that sidewalls of the transistor structure are commonly made sloped by the manufacturing tools ([0014]). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "each of the opposite sidewalls of the fin is sloped, and wherein the first portion of the fin is molybdenum and the first transition metal dichalcogenide material is MoS2" as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments, filed 07/06/2021, overcome the rejections to claims 1-3, 5-7, 15-17 and 19-20 under 35 U.S.C. 112.  The rejections to claims 1-3, 5-7, 15-17 and 19-20 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2016/0190244) teach an electron device made of 2D material layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/28/2021